United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-3819
                       ___________________________

                                 Mauricio Rueben

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 T. C. Outlaw, Warden, FCI - Forrest City; DW Heuett, Assistant Warden, FCI -
    Forrest City; William Resto, Clinical Director, FCI - Forrest City; Mary E.
  Graham, Health Services Administrator, FCI - Forrest City; Jeffrey Hammer,
  Physician Assistant, FCI - Forrest City; Misty Rios, Registered Nurse, FCI -
Forrest City; Rhonda Langley, Registered Nurse, FCI - Forrest City; RM Miller,
Registered Nurse, FCI - Forrest City; Michelle Wingo, Physician Assistant, FCI -
                      Forrest City; United States of America

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                   Appeal from United States District Court
                  for the Eastern District of Arkansas - Helena
                                 ____________

                         Submitted: September 10, 2015
                           Filed: September 17, 2015
                                 [Unpublished]
                                 ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.
       Federal inmate Mauricio Rueben appeals the district court’s1 adverse grant of
summary judgment in his action under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), and the Federal Tort Claims Act
(FTCA). Having conducted de novo review, see Peterson v. Kopp, 754 F.3d 594, 598
(8th Cir. 2014), we conclude that summary judgment was warranted for the reasons
explained by the district court. Specifically, as to the Bivens claims, some defendants
were entitled to absolute immunity as Public Health Service officers, see Hui v.
Castaneda, 559 U.S. 799, 811-12 (2010); other claims were barred by sovereign
immunity, or were improperly based on supervisory rather than individual liability,
see Buford v. Runyon, 160 F.3d 1199, 1203 & n.7 (8th Cir. 1998); and yet other claims
failed for lack of evidence that Rueben’s serious medical needs were deliberately
disregarded, or because defendants were entitled to qualified immunity based on the
evidence, see Estelle v. Gamble, 429 U.S. 97, 104-07 (1976); Sherrer v. Stephens, 50
F.3d 496, 496-97 (8th Cir. 1994) (per curiam).

       As to the FTCA claim, the district court did not abuse its discretion in denying
the request for appointment of a medical expert, see U.S. Marshals Serv. v. Means,
741 F.2d 1053, 1059 (8th Cir. 1984); and Rueben did not otherwise provide expert
testimony on medical malpractice, see Ark. Code Ann. § 16-114-206;2 Goodman v.
United States, 2 F.3d 291, 292-93 (8th Cir. 1993) (affirming dismissal of FTCA action
due to lack of expert testimony on medical malpractice as required under state law).
Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________



      1
        The Honorable D.P. Marshall, Jr., United States District Judge for the Eastern
District of Arkansas, adopting the reports and recommendations of the Honorable
Jerome T. Kearney, United States Magistrate Judge for the Eastern District of
Arkansas.
      2
       Language requiring that expert testimony be provided “only by a medical care
provider of the same specialty as the defendant” was held unconstitutional in
Broussard v. St. Edward Mercy Health System, Inc., 386 S.W.3d 385, 390 (Ark.
2012).

                                         -2-